Citation Nr: 0935466	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  08-05 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
schizophrenia.


REPRESENTATION

Appellant represented by:	American Ex-Prisoners of War, 
Inc.


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1967 to April 
1969.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a July 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York, which awarded service connection for schizophrenia and 
assigned an initial 50 percent rating.  A timely, properly 
filed appeal followed.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In his February 2008 substantive appeal, the Veteran's 
representative checked the box indicating that the Veteran 
did not desire a hearing before a Veterans Law Judge.  In a 
subsequent communication dated in August 2009, the Veteran's 
representative requested a hearing before a Veterans Law 
Judge at the Montrose Veterans Hospital facility rather than 
at the RO (Travel Board hearing), if at all possible.  There 
is no indication in the claims file that the requested 
hearing has been scheduled or held.

Pursuant to 38 C.F.R. § 20.700 (2008), a hearing on appeal 
will be granted to an appellant who requests a hearing and is 
willing to appear in person.  See also 38 U.S.C.A. § 7107 
(West 2002) (pertaining specifically to hearings before the 
Board).  Since the RO schedules travel board hearings, a 
remand of this matter to the RO is warranted.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a 
Travel Board hearing, pursuant to his 
August 2009 request, at the earliest 
available opportunity.  The RO should 
notify the Veteran of the location, date 
and time of the hearing, in accordance 
with 38 C.F.R. § 20.704(b) (2008), and 
should associate a copy of such notice 
with the claims file.  After the hearing, 
the claims file should be returned to the 
Board in accordance with current appellate 
procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




